DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 08/04/2022, has been entered and carefully considered. 
Claims 2, 4-5, 10, 12-13, 19-20 have been amended; Claims 21-24 are newly added and Claims 1-24 are currently pending. 


Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
With respect to Claims 1, 19-20, Applicant argues that the prior art fails to disclose or suggest the limitation “the sequence identifier is used to identify a sending order of the data packet over the first link or in a link group to which the first link belongs”. 
Examiner respectfully disagrees. First, the above limitation is in alternative form. Only the first part is picked for examination. Thus, the above limitation is reduced to “the sequence identifier is used to identify a sending order of the data packet over the first link”.  Fig. 4A and Fig. 4B of Sharma disclose the PDCP SN which stands for PDCP sequence number.  As it is well known in the art, that the PDCP sequence number is used to maintain data transmission order in handover procedures. A supporting document, Nagesh Shetigar et al (US 2017/0245184) - paragraph 0058, discloses that PDCP sequence is used to maintain data forwarding transmission order. 
For the reason stated above, Examiner believe the rejection should be maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al (US 2017/0055313). 
Regarding claim 1, 19, 20, Sharma discloses a communication method/device/computer readable medium, comprising: 
determining, by a sending device, a sequence identifier of a data packet to-be-transmitted and an identifier of a first link for transmitting the data packet (Fig 4A and 4B, PDCP Header includes PDCP SN and DataRadioBearer ID); and sending, by the sending device, the data packet to a receiving device, wherein a header of the data packet comprises the identifier of the first link and the sequence identifier, the identifier of the first link is used to identify the first link, and the sequence identifier is used to identify a sending order of the data packet over the first link (Fig 4A and 4B, PDCP Header includes PDCP SN corresponds to sequence identifier and DataRadioBearer ID corresponds to first link).


Allowable Subject Matter
Claims 2-18, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411